“Per Curiam.

Annually, between February 15 and April 30, unless extended, a taxpayer must return truly and correctly all taxable property and its value. R.C. 5711.02, 5711.03, and 5711.04. According to French v. Limbach (1991), 59 Ohio St.3d 153, 571 N.E.2d 717, if an intercounty return is filed under R.C. 5711.13, the Tax Commissioner then issues a preliminary assessment certificate, in which the commissioner divides the returned properties and values into county and taxing district, without challenging the taxpayer’s return. Based on this division, the county treasurer of the county in which the property is located determines the taxpayer’s personal property tax assessment and sends the taxpayer a bill. The commissioner is then free to audit the returns and issue amended preliminary assessment certificates, from which a taxpayer may apply for review and redetermination.”
The above change will be made for the bound volume of 66 Ohio St.3d.
Moyer, C.J., A.W. Sweeney, Douglas, Wright, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.